

Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE


AGREEMENT made this 1st of May 2020, by and between Appian Corporation
(“Appian”) and David Mitchell (“Employee”).


WHEREAS, Appian and Employee mutually desire to reach an agreement as to the
rights, benefits and obligations of Appian and Employee concerning Employee’s
employment with Appian and the Employee’s separation from employment with
Appian, the parties agree as follows:


1. Separation Date. Employee’s last day of employment shall be May 31, 2020 (the
“Separation Date”).


2. Separation Benefits and Consideration. In consideration of Employee’s
execution of this Separation Agreement and General Release including but not
limited to the General Release and Waiver set forth in Paragraph 3, below, and
Employee’s agreement to cooperate reasonably through May 31, 2020 in the
transfer of Employee’s duties and responsibilities to management and return
equipment as set forth in Paragraph 5 below, Appian agrees to provide Employee
the compensation and benefits, subject to customary withholdings for taxes, (the
“Separation Benefits”) set forth below:


a.Any base salary payments earned up to the Separation Date shall be paid on
Appian’s normal pay period for such payments on the next regularly scheduled pay
date that falls after the Separation Date.


b.Employee shall be paid a lump sum payment of $350,000.00 (1 year), which will
be subject to customary withholdings. Such payment shall be paid on the next
regularly scheduled pay date that falls at least 8 days after Employee returns
this executed Agreement and only after all Company-owned equipment and materials
are returned to Appian.


c.Appian shall reimburse Employee’s reasonable and documented business expenses
in accordance with Appian’s Expense Reimbursement Policy within thirty (30) days
of submission by Employee.


d.Employee may continue medical benefits coverage under COBRA regulations as
permitted by applicable federal laws and regulations provided that Employee
timely enrolls in COBRA and makes all required payments.


e.Accrued, unused paid leave (PTO) will be paid to Employee in accordance with
Appian’s Paid Leave policy.


The Separation Benefits, including continuation of employment through the
Separation Date, shall be the sole consideration due from Appian to Employee
relating to Employee’s employment with Appian and this Separation Agreement and
General Release. Employee understands that by offering this Separation Benefit
and entering into this Agreement, Appian does not admit liability for any
wrongful or unlawful act in connection either with Employee’s separation from
employment or with making this offer.


3. Employee General Release and Waiver. Employee voluntarily and knowingly
executes this General Release and Waiver in consideration of the compensation
and benefits set forth in Paragraph 2 above. With the intention of binding
Employee, Employee’s heirs, and Employee’s personal and/or legal
representatives, successors, and assigns, Employee does hereby waive, release,
and forever discharge Appian and/or its successors, assigns, subsidiaries,
affiliated or related entities, and/or its owners, officers, employees,
directors, agents, and representatives (“Appian and its Affiliates”) of all
charges, complaints, causes of action, and claims of any kind, including but not
limited to claims under Title VII of the Civil Rights Act of 1964, as amended,
the Americans with Disabilities Act, the Rehabilitations Act of 1973, WARN Act,
any other federal, state or local law prohibiting discrimination on account of
Employee’s race, color, sex, marital status, age, national origin or any
disability that Employee may have, arising from or relating to his/her
employment with Appian or termination therefrom and any and all charges,
complaints, causes of action, and claims Employee might have under any State or
Federal law or common law, for back pay, sales commissions, overtime wages,
front pay, lost benefits, compensatory damages, liquidated damages, punitive
damages, attorneys’ fees and costs, or any other damages arising from events,
acts, or omissions which occurred prior to the date the Employee executes this
Agreement, whether such claims are presently known or hereafter discovered. This
release of claims includes but is not limited to: a) any claims the Employee may
have arising from the terms and conditions of employment by Appian and its
Affiliates, its subsidiaries, or termination from employment, b) any claim for
reemployment or reinstatement with Appian and its Affiliates; and c) any claim
for wages, commissions or compensation as well as d) any claim for attorney’s
fees, settlement costs, or any other costs incurred by Employee in connection
with this Agreement. This waiver does not apply to any rights or claims that
relate to events that may occur after the date this Agreement is effective.



--------------------------------------------------------------------------------





4. Employee expressly releases Appian and its Affiliates from any and all
charges, complaints, claims, liabilities, agreements, damages, actions, causes
of action, suits, rights, costs, and expenses (including attorneys' fees and
costs incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, relating to or arising under the Age Discrimination in Employment
Act (“ADEA”). In connection with any claim that Employee may have against the
Appian and its Affiliates under the ADEA Employee acknowledges the following:
(i) Employee has been advised in writing to consult with an attorney regarding
this Agreement; (ii) Employee has consulted with, or has been given an
opportunity to consult with, an attorney with respect to this Agreement; (iii)
Employee may, for a period of 21 days, consider the offer represented by this
Agreement; (iv) Employee may revoke his acceptance of the release of age
discrimination claims provided he does so within 7 days after his execution
hereof, and (v) this Agreement does not affect claims under the ADEA arising
after Employee executes this Agreement. Any changes made to this Agreement after
presentation to Employee will not restart the running of the twenty-one (21) day
period. After executing this Agreement, Employee shall have seven (7) days
during which time Former Employee may revoke his consent to this Agreement by
giving written notification of her decision to revoke to Chris Winters.


5. Cooperation/Return of Equipment. Employee agrees that up through May 31,
2020, Employee shall reasonably cooperate in the transfer of Employee’s job
responsibilities to a designated Appian representative, including without
limitation, documentation and participation in meetings. Employee shall return
all Appian equipment provided to Employee promptly, including, but not limited
to, computers and other office equipment, in good condition, subject to fair
wear and tear from use, in accordance with Appian’s instructions. Employee will
not receive Separation Benefits until Employee has returned all Appian
equipment.


6. Confidentiality. Employee agrees that the terms of this Separation Agreement
and General Release shall remain strictly confidential except that Employee
shall be permitted to tell Employee’s spouse, if any, lawyers and accountants
about the terms of this Separation Agreement and Release provided that they
agree to maintain in confidence the terms of the Separation Agreement and
Release. Violation of the terms of this paragraph will subject Employee to
liquidated damages in the amount of the payments set forth in paragraph 2 above.


7. Nondisparagement. Employee agrees that Employee will not disparage, defame,
criticize or vilify Appian and its Affiliates, including its management and
employees, and will not disparage the business or employment practices of Appian
and its Affiliates. Appian and its Affiliates agree not to disparage, defame,
criticize or vilify Employee.


8. Non-Solicitation of Employees. For a period of one (1) year from the
Separation Date, Employee agrees not to a) hire; b) solicit for employment; or
c) otherwise participate in the hiring process regarding, any employee of Appian
employed as of the Separation Date.


9. No Employee Assignment. This Agreement may not be assigned, in whole or in
part, by Employee and shall fully bind, and inure to the benefit of, the heirs,
successors and representatives of the parties.


10. Acknowledgment. Employee acknowledges that Employee has read and understands
the Agreement and executes it voluntarily and without coercion. Employee further
acknowledges that Employee is hereby advised of Employee’s right to consult with
an attorney of Employee’s choice at Employee’s own expense prior to executing
this Agreement. Finally, Employee acknowledges and agrees that the payments and
promises reflected in this Agreement constitute good and sufficient
consideration for the foregoing waiver and release, as well as the other
promises made herein.


11. Entire Agreement. The Agreement is the final and complete agreement between
the parties as to the subject matter herein, and shall, to the extent it
conflicts with any prior oral or written agreement between the parties,
supersede such prior agreements with the exception executed
Non-Disclosure/Non-Compete/Confidentiality Agreements, including the Restrictive
Covenants and all confidentiality and non-disclosure provisions of the Appian
Corporation Employment Agreement between the parties executed on February 16,
2018, which shall remain in full force and effect and is incorporated herein. No
modification of this Agreement shall be made unless in writing and signed by
both parties.


12. Revocation. Employee has been advised that, if he/she signs this Agreement,
he/she will be given seven days following the date of signing in order to revoke
the Agreement. The revocation shall be made in a writing signed by Employee, and
hand-delivered, faxed, or e-mailed to Dawn.Mitchell@appian.com of the Company.
(If the seventh day falls on a weekend or holiday, then the written revocation
must be received by the Company on the next business day following such weekend
or holiday.) This Agreement will become effective on the eighth day after it is
signed by Employee, if not revoked.





--------------------------------------------------------------------------------



13. Deadline to Sign: The Employee has been offered severance conditioned upon
executing and returning the Separation Agreement and General Release. The
Employee may, until May 22nd, 2020, consider the offer represented by the
Agreement.


14. Choice of Law/Jurisdiction. This Agreement shall be governed by the laws of
the Commonwealth of Virginia, without regard to any choice or conflict of law
principles. The parties agree to submit to the exclusive jurisdiction of, and
venue in, Fairfax County, Virginia in any dispute arising out of or relating to
this agreement.





EMPLOYEEAPPIAN CORPORATION/s/ David Mitchell/s/ Matthew
CalkinsSignatureSignature5/4/205/6/20DateDate






